DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urdaneta (U.S. Patent Pub. No. 2018/0073346).
Regarding claim 1, Urdaneta discloses a method of monitoring a flow rate of a liquid additive (abstract; figure 2; [0006]), comprising:
measuring the flow rate of the liquid additive with a flow meter ([0039]);
transmitting the measurement of the flow rate to a controller (figure 5, reference #244-247, 410 and 424; [0034]; [0049]);
transmitting, from a variable frequency drive (VFD), measurements of a rotational speed of a motor to the controller, wherein the VFD is coupled to the motor (figure 5, reference #304, 311, 313, 315, 410 and 424; [0058]; [0063]-[0064]);
transmitting measurement from a level sensor to the controller (figure 5, reference #211, 213, 215, 410 and 424; [0032]; [0039]; [0049]);
determining whether the flow rate of the liquid additive is a non-zero rate based on the flow rate measurements, the rotational speed measurements, and the level sensor measurements, wherein all of the measurements are made at the same time (figure 5, reference #211, 213, 215, 244, 245, 246, 247, 311 all show lines to controller 410 at same time with interface 424 in communication with all sensors at same time by lines indicating so; [0032]; [0034]; [0039]; [0049]; [0057]; [0063]-[0064]; [0071]; [0074]-[0075]; [0077]; [0079] (automatic and continuous check of feedback and signals and communications from each and all sensors means continuous readings at same time); [0092]; [0111]);
utilizing the measurements transmitted to the controller as feedback to compare against a designated set point ([0006]; [0049]; [0075]-[0077]; [0079]).
calculating an error between the feedback and designated set point to calculate an updated output (figure 6, reference #530, 535 and 540; figure 7, reference #610, 615, and 650; [0006]; [0007]; [0079]; [0083]-[0084]); and
transmitting the updated output to the VFD to change the flow rate of the liquid additive (figure 5, reference #313, 410 and 424; figure 6, figure 7, reference #630, 635, 640 and 645; [0009]; [0049]; [0064]; [0071]; [0086]-[0087]; [0094]).
Regarding claim 2, Urdaneta discloses wherein the designated set point is an optimal flow rate of the liquid additive selected from a range of about 0 gpm to about 50 gpm ([0102]).
Regarding claim 3, Urdaneta discloses further comprising actuating the level sensor to measure the height of the liquid additive within a tank, wherein the level sensor is disposed on top of the tank (figure 2, reference #211 on top of reference #210/212; [0032]).
Regarding claim 4, Urdaneta discloses wherein the controller is configured to determine a rate at which the liquid additive is flowing out of the tank based, at least in part, on the measurements of the height of the liquid additive within the tank (figure 5, reference #211 and 410; [0032]; [0049]).
Regarding claim 5, Urdaneta discloses wherein determining the rate at which the liquid additive is flowing out of the tank comprises multiplying the rate at which the height of the liquid additive within the tank is changing with the volume of liquid additive per unit of length ([0049], and it is further well known in the art as a known mathematical algorithm for how to calculate flow rate).
Regarding claim 6, Urdaneta discloses wherein the volume of liquid additive per unit of length is determined by utilizing a tank strap algorithm or chart ([0079]).
Regarding claim 7, Urdaneta discloses further comprising actuating the motor to increase or decrease in rotational speed based, at least in part, on the updated output (figure 5, reference #304, 410 and 424; [0057]-[0058]; [0063]-[0064]).
Regarding claim 9, Urdaneta discloses wherein determining whether the flow rate of the liquid additive is a non-zero rate comprises determining whether the rotational speed is a non-zero value ([0057]; [0063]; [0079]).
Regarding claim 10, Urdaneta discloses further comprising selecting a source selected from the group consisting of the flow meter, the VFD, and the level sensor that transmits measurements closest in comparison to the designated set point (figure 5; [0032]; [0039]; [0064]; [0077]-[0079]).
Regarding claim 11, Urdaneta discloses a method of monitoring a flow rate of a liquid additive (abstract; figure 2; [0006]), comprising:
measuring the flow rate of the liquid additive with a flow meter ([0039]);
transmitting the measurement of the flow rate to a controller (figure 5, reference #244-247, 410 and 424; [0034]; [0049]);
transmitting, from a variable frequency drive (VFD), measurements of a rotational speed of a motor to the controller, wherein the VFD is coupled to the motor (figure 5, reference #304, 311, 313, 315, 410 and 424; [0058]; [0063]-[0064]);
transmitting measurement from a weight scale to the controller (figure 5, reference #211, 213, 410 and 424; [0032] (level sensors 211 and 213 may comprise load cells); [0039]; [0049]);
determining whether the flow rate of the liquid additive is a non-zero rate based on the flow rate measurements, the rotational speed measurements, and the weight scale measurements, wherein all of the measurements are made at the same time (figure 5, reference #211, 213, 215, 244, 245, 246, 247, 311 all show lines to controller 410 at same time with interface 424 in communication with all sensors at same time by lines indicating so; [0032]; [0034]; [0039]; [0049]; [0057]; [0063]-[0064]; [0071]; [0074]-[0075]; [0077]; [0079] (automatic and continuous check of feedback and signals and communications from each and all sensors means continuous readings at same time); [0092]; [0111]);
utilizing the measurements transmitted to the controller as feedback to compare against a designated set point ([0006]; [0049]; [0075]-[0077]; [0079]).
calculating an error between the feedback and designated set point to calculate an updated output (figure 6, reference #530, 535 and 540; figure 7, reference #610, 615, and 650; [0006]; [0007]; [0079]; [0083]-[0084]); and
transmitting the updated output to the VFD to change the flow rate of the liquid additive (figure 5, reference #313, 410 and 424; figure 6, figure 7, reference #630, 635, 640 and 645; [0009]; [0049]; [0064]; [0071]; [0086]-[0087]; [0094]).
Regarding claim 12, Urdaneta discloses further comprising actuating the weight scale to measure the weight of the liquid additive within the tank and the weight of a tank, wherein the tank is disposed on top of the weight scale (figure 2, reference #210/210 on top of reference #213; figure 5, reference #211, 213, 410 and 424; [0032] (level sensors 211 and 213 may comprise load cells); [0039]; [0049]).
Regarding claim 13, Urdaneta discloses wherein the controller is configured to determine a rate at which the liquid additive is flowing out of the tank based, at least in part, on the measurements of the weight of the liquid additive within the tank (figure 5, reference #211 and 410; [0032] (level sensors 211 and 213 may comprise load cells); [0049]).
Regarding claim 14, Urdaneta discloses wherein determining the rate at which the liquid additive is flowing out of the tank comprises dividing the difference of the weight of the tank being empty from the tank being filled with liquid additive by the weight per volume of the liquid additive ([0049], and it is further well known in the art as a known mathematical algorithm for how to calculate flow rate).
Regarding claim 15, Urdaneta discloses further comprising transmitting measurements from a level sensor to the controller, wherein the level sensor is disposed on top of a tank (figure 2, reference #211 on top of reference #210/212; figure 5, reference #211, 213, 410 and 424; [0032]; [0039]; [0049]).
Regarding claim 16, Urdaneta discloses further comprising selecting a source, with the controller, selected from the group consisting of the flow meter, the VFD, the weight sensor, and the level sensor that transmits measurements closest in comparison to the designated set point (figure 5; [0032]; [0039]; [0064]; [0077]-[0079]).
Regarding claim 17, Urdaneta discloses further comprising actuating the motor to increase or decrease in rotational speed based, at least in part, on the updated output (figure 5, reference #304, 410 and 424; [0057]-[0058]; [0063]-[0064]).
Regarding claim 18, Urdaneta discloses wherein determining whether the flow rate of the liquid additive is a non-zero rate comprises determining whether the rotational speed is a non-zero value ([0057]; [0063]; [0079]).
Regarding claim 19, Urdaneta discloses wherein the designated set point is an optimal flow rate of the liquid additive selected from a range of about 0 gpm to about 50 gpm ([0102]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdaneta in view of  Hernandez et al. (U.S. Patent Pub. No. 2017/0080601).
Regarding claims 8 and 20, Urdaneta discloses all the limitations as set forth above.  While the reference indicates possible failures selected from the group consisting of a secondary pump being stuck or disengaged, a technical issue with the flow meter, a valve coupled to a tank is closed, the designated set point is set to zero, there is a connection problem where feedback is not being received by the controller, and any combinations thereof ([0090]), the reference does not explicitly disclose displaying an alert on a display when the indication step occurs.
Hernandez et al. teaches another automated cement mixer ([0002]).  The reference teaches displaying an alert on a display ([0077]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the alert display of Hernandez et al. with the indicated failures of Urdaneta.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach cement mixer.  One of ordinary skill in the art would be motivated to provide an alert display in connection with the indicated failures of Urdaneta in order to provide warning indicators to the operator to fix a failure to mitigate any problems.
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. Applicant argues Urdaneta does not disclose determining whether the flow rate of the liquid additive is a non-zero rate based on the flow rate measurements, the rotational speed measurements, and the level sensor measurements, wherein all the measurements are made at the same time.  This is not found persuasive.  As explained above and set forth throughout the disclosure of the reference (with relevant paragraph numbers indicated in the above rejection of the limitation), the controller is in constant and automatic communication with all of the sensors.  Constant communication and monitoring and control means that the controller is receiving all measurements at the same time and using all the measurements to determine the whether the flow rate is a non-zero flow rate.  Paragraphs [0079] and [0111] specifically state that the controller is in automatic and continuous check of feedback and signals and communications from each and all sensors, including the measurements listed in the limitation, which means there are continuous readings of all measurements at the same time.  As shown in figure 5, the controller 410 is in communication with all sensors and measurements from the sensors through the interface circuit 424 at the same time, as indicated by the lines.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774